Citation Nr: 0308065	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  99-18 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to the payment of educational benefits under 
Chapter 35, Title 38, United States Code for periods 
enrollment in Longwood College and Old Dominion University 
from September 1990 to May 1995.  

(The issues of entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
prior to August 12, 1993; entitlement to fee basis outpatient 
chelation therapy; and entitlement to service connection for 
various disabilities and applications to reopen previously 
denied claims of service connection for other disabilities 
are the subjects of separate decisions of the Board.)  

(Claims of service connection for a lung disability and 
headaches, as well as post-traumatic stress disorder, urinary 
problems other than balanitis xerotica, leukoplakia, post 
meatal stricture and chronic prostatitis, skin disorders, 
hearing loss, tinnitus and a scar about the left hand will be 
the subjects of a later decision following Board 
development.)



REPRESENTATION

Appellant represented by:	Fleet Reserve Association



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from June 1957 to March 
1961 and from April 1961 to August 1977.  The appellant is 
the veteran's son.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an January 1999 determination by the RO in 
Buffalo, New York that the appellant was not entitled to VA 
Chapter 35 educational benefits for periods of enrollment at 
Longwood College and Old Dominion University from September 
1990 to May 1995.  





FINDINGS OF FACT

1.  The appellant's application for Chapter 35 education 
benefits (VA Form 22-5490) for periods of enrollment at 
Longwood College and Old Dominion University from September 
1990 to May 1995, was received on November 18, 1997.  

2.  An enrollment certification form from Longwood College 
confirming the appellant's periodic enrollment from late 
August 1990 to May 1993 was received by the RO in March 1998; 
an enrollment certification form from Old Dominion University 
confirming the appellant's periodic enrollment from June 1992 
to August 1994 was received by the RO in May 1998.  



CONCLUSION OF LAW

The requirements for a retroactive award of educational 
benefits under Chapter 35, Title 38, United States Code, for 
the appellant's enrollment at Longwood College and Old 
Dominion University have not been met.  38 C.F.R. 
§ 21.4131(a) (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and his representative contend that the veteran 
is entitled retroactive educational benefits under Chapter 
35, Title 38, United States Code for his periods of 
enrollment at Longwood College and Old Dominion University 
from September 1990, to May 1995.  

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty-to-assist and notification 
obligations.  

However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held 
that the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  As well, the statute at issue in this 
matter is not found in Chapter 51 (rather, in Chapter 35). 

In any event, the record reflects that the appellant was 
provided with a Statement of the Case in May 1999 that 
provided adequate notification of the information and 
evidence necessary to substantiate this claim.  The Board 
also notes that evidence necessary for fair adjudication of 
this particular claim is of record.  As such, the Board finds 
the duty to assist the appellant, regardless of the 
applicability of VCAA, has been met.  

A review of the record reflects that a VA enrollment 
certification form from Longwood College confirming the 
appellant's periodic enrollment from late August 1990 to May 
1993 was received by the RO in March 1998, and that an 
enrollment certification form from Old Dominion University 
confirming the appellant's periodic enrollment from June 1992 
to August 1994 was received in May 1998.  

The first effort by the appellant to obtain payment for this 
period of education was in November 1997, when he submitted 
an Application for Survivors' and Dependents' Educational 
Assistance, VA Form 22-5490.  

The RO ultimately denied the appellant's claim, indicating 
that it could not pay educational benefits for periods of 
education prior to one year from the date of receipt of the 
November 18, 1997, claim.  The appellant appealed this 
determination.  

When the appellant filed his claim for educational assistance 
benefits, the legal criteria specified that the commencing 
date of an award of Chapter 35 educational benefits was be 
the latest of the following dates:

(1) The date certified by school or establishment under § 
21.4131(b) or (c); (2) The date one year prior to the date of 
receipt of the application or enrollment certification, 
whichever is later; or (3) The later of the following: (i) 
the effective date of the approval of the course, or (ii) one 
year before the date VA receives the approval notice.  
38 C.F.R. § 21.4131(a) (1997).  

The regulations for the assignment of effective dates for 
educational assistance benefits were amended effective on 
June 3, 1999. See 64 Fed. Reg. 23,769-23,773 (May 4, 1999).  
When regulations are changed during the course of the 
appellant's appeal, the criteria that are to the advantage of 
the appellant should be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The amended regulations were intended to make the criteria 
for assigning effective dates for educational assistance 
benefits less restrictive.  64 Fed. Reg. 23,769-23,773.  The 
amended regulations now provide that, for the first award of 
Chapter 35 educational benefits, the commencing date of the 
award of educational assistance shall be the latest of:

(1) The beginning date of eligibility; (2) One year before 
the date of claim; (3) The date certified by the educational 
institution under § 21.4131(b) or  (c); or (4) the effective 
date of the approval of the course or one year before the 
date VA receives that approval notice, whichever is later.  
38 C.F.R. § 21.4131 (d)(1) (2002).  

Here, neither version of the regulations for specifying the 
commencing date of an award of Chapter 35 educational 
benefits is advantageous to the appellant.  Both the old 
regulation and the amended regulation dictate that 
retroactive payments for Chapter 35 educational benefits may 
only be made for one year prior to the date of claim for such 
benefits.  

While the amended regulations provide more opportunities to 
extend to a later date the commencement of a first award of 
Chapter 35 educational benefits, there are no provisions for 
commencement of an earlier date or for retroactive payment of 
Chapter 35 education assistance benefits for courses taken 
more than one year prior to the date of receipt of enrollment 
certification and application.  

The appellant has contended (see his February 1999 Notice of 
Disagreement) that in June 1990 a claim for education 
benefits was filed by the veteran and that by "join[ing]" 
this claim his request for payment of Chapter 35 benefits 
from September 1990 to May 1995 is allowable under the law.  

A review of the veteran's record reflects that, in June 1990, 
the veteran filed a request for approval of school attendance 
by the appellant; however, this was a separate claim from a 
Chapter 35 claim.  This June 1990 claim allows for the 
veteran's continued receipt of additional compensation 
benefits for a child who has reached the age of eighteen 
years (the appellant had turned eighteen in August 1990).  
See 38 C.F.R. §§ 3.4(b)(2), 3.57(a)(iii) (2002) (these 
regulations, read together, allow for additional compensation 
for a "child," and a "child" includes a legitimate child 
over the age of eighteen - but under twenty-three - who is 
attending school).  

Clearly this June 1990 request was not a claim for Chapter 35 
education benefits for the appellant.  While sympathetic to 
the appellant's contentions, the Board notes that it is bound 
by the applicable law and regulations when determining claims 
for VA benefits.  38 U.S.C.A. § 7104(a) (West 2002).  

These regulations provide, in this case, that said benefits 
are only available during the year prior to the receipt 
veteran's application for benefits or the institution's 
certification of enrollment, whichever is later.  38 C.F.R. 
§ 21.4131(d) (2002).  

Here, since the enrollment certification from Longwood and 
Old Dominion University were received by the RO in March and 
May 1998, respectively, the periods of enrollment from 
September 1990 to May 1995, are clearly not subject to 
retroactive payment of benefits.  

The regulations provide no exceptions to the commencement 
date limitations that apply to this case.  Therefore, the 
Board finds that entitlement to educational benefits for the 
above enrollment periods is precluded by law. See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).  




ORDER

Entitlement to a retroactive award of educational benefits 
under Chapter 35, Title 38, United States Code, for the 
enrollment periods from September 1990 to May 1995, is 
denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

